















OPKO HEALTH, INC.
CREDIT AGREEMENT
November 8, 2018






    

--------------------------------------------------------------------------------






OPKO HEALTH, INC.
CREDIT AGREEMENT
This Credit Agreement (this "Agreement") is made as of the 8th day of November,
2018 by and among OPKO Health, Inc., a Delaware corporation (the "Company") and
Frost Gamma Investments Trust, a Florida trust (the "Lender").
RECITAL
The Company desires to borrow from the Lender, and the Lender desires to loan to
the Company up to an aggregate principal amount of $60,000,000 (the
"Commitment"), pursuant to the terms set forth in this Agreement.
AGREEMENT
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
1.Definitions.
As used in this Agreement, the following capitalized terms have the following
meanings:
"Advance" means the amount of US Dollars advanced pursuant to this Agreement and
as evidenced by the Note.
"Affiliate" means, with respect to any Person, a Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of that Person's senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person's managers and members;
"Agreement" means this Credit Agreement, as amended from time to time;
"Business Day" means any day other than a day on which commercial banks in New
York are required or permitted by law to be closed;
"Closing" means the closing of the issuance of the Note;
"Common Stock" means the shares of common stock, $.01 par value, per share, of
the Company;
"Company" has the meaning set forth in the introductory paragraph above;
"Event of Default" has the meaning set forth in Section 7 below;
“Exchange Act” has the meaning set forth in Section 3.5 below;







--------------------------------------------------------------------------------







"Material Adverse Effect" means a change or effect that is materially adverse to
the financial condition, assets, or operations of the Company, or will prevent
the transactions contemplated by this Agreement;
"Maturity Date" shall have the meaning set forth in the Note;
"Note" means the promissory note issued pursuant to this Agreement at the
Closing, in substantially the form attached to this Agreement as Exhibit A;
"Person" shall mean and include any individual, partnership, corporation
(including a business trust), joint stock company, limited liability company,
unincorporated association, joint venture, governmental entity or other entity;
"Lender" has the meaning set forth in the introductory paragraph above; and
"Securities Act" means the Securities Act of 1933, as amended;
“SEC” has the meaning set forth in Section 3.5 below; and
“SEC Documents” has the meaning set forth in Section 3.5 below.
2.    Amount and Terms of Credit
2.1    Closing and Advances. (a) Subject to the terms and conditions of this
Agreement and the Note, the Lender agrees to make advances (the “Advance(s)”) to
the Company, from time to time from the date of this Agreement until the
Maturity Date (as such terms are defined in the Note), at such times as the
Company may request in writing. Each Advance, up to the Commitment, shall be in
increments of $5,000,000. Each Advance to the Company shall be made on ten days
prior written notice by the Company to the Lender at its address as set forth on
the signature page herein. Subject to the terms and conditions of this Agreement
and the Note, the Lender agrees to make any requested Advance to the Company on
the date specified in the Advance Notice.
(b)    The Company shall execute and deliver to the Lender the Note to evidence
the Commitment and the Advances, dated the date hereof, and substantially in the
form of Exhibit A hereto (the “Note”). The Note shall represent the obligation
of the Company to pay the amount of the Commitment or, if less, the aggregate
unpaid principal amount of all Advances made by the Lender to the Company. The
date and amount of each Advance and any payment of principal with respect
thereto shall be recorded by the Company on its books and records, and by the
Lender on the grid portion of the Note.
3.    Representations and Warranties of the Company.
The Company hereby represents and warrants to the Lender that:


2



--------------------------------------------------------------------------------







3.1    Organization, Good Standing and Qualification.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted or proposed
to be conducted. The Company or its representatives are duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a Material Adverse Effect.
3.2    Authorization.
All corporate actions on the part of the Company, its officers, directors and
stockholder necessary for (i) the authorization, execution and delivery of this
Agreement and the Note, (ii) the performance of all obligations of the Company
under this Agreement and the Note and (iii) the authorization, issuance and
delivery of the Note have been taken or will be taken prior to the Closing, and
this Agreement and the Note, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors' rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
3.3    Compliance with Other Instruments; No Events of Default.
The Company is not in violation or default of any provisions of its Certificate
of Incorporation, as amended, or Bylaws, as amended, or of any instrument,
judgment, order, writ, or decree, or under any note, indenture, mortgage, lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or of any provision of state or federal statute, rule or regulation
applicable to the Company, the violation of which would have a Material Adverse
Effect. The execution, delivery and performance of this Agreement, the issuance
of the Note and the consummation of the transactions contemplated hereby or
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company in either case which would have a
Material Adverse Effect. No Event of Default shall have occurred or occur as a
result of the Company's execution of this Agreement or the Note.
3.4    Disclosure.
The Company has made available to the Lender such information as the Lender has
requested for deciding whether to acquire the Note.


3



--------------------------------------------------------------------------------







3.5    Financial Statements.
As of the date hereof, the Company has filed all reports required to be filed by
it under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof (as the “SEC Documents”)
and has filed any such SEC Documents in a timely fashion. As of their respective
dates, to the Company’s knowledge, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the United States Securities and Exchange
Commission (the “SEC”) promulgated thereunder, and none of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. All material agreements to which the Company is a party or
to which the property or assets of the Company are subject have been
appropriately filed as exhibits to the SEC Documents as and to the extent
required under the Exchange Act. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto, or, in the case of unaudited statements as
permitted by Form 10-Q of the SEC), and fairly present in all material respects
(subject in the case of unaudited statements, to normal, recurring audit
adjustments) the financial position of the Company as of the dates thereof and
the results of its operations and cash flows for the periods then ended. The
Common Stock is traded on the Nasdaq Stock Exchange.
4.    Representations and Warranties of the Lender.
The Lender hereby represents and warrants to the Company that:
4.1    Authorization.
The Lender has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by the Lender, will constitute a valid
and legally binding obligation of the Lender, enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors' rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies.
4.2    Purchase Entirely for Own Account.
This Agreement is made with the Lender in reliance upon the Lender's
representation to the Company, which by the Lender's execution of this
Agreement, the Lender hereby confirms, that the Note to be acquired by the
Lender will be acquired for investment for the Lender's own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Lender has no present


4



--------------------------------------------------------------------------------







intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, the Lender further represents that the
Lender does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Note.
4.3    Knowledge.
The Lender is aware of the Company's business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Note.
4.4    Restricted Securities.
The Lender understands that the Note has not been, and will not be, registered
under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Lender's representations as expressed herein. The Lender understands that the
Note is a "restricted security" under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Lender must hold the Note
indefinitely unless it is registered with the Securities and Exchange Commission
and qualified by state authorities or an exemption from such registration and
qualification requirements is available. The Lender acknowledges that the
Company has no obligation to register or qualify the Note for resale. The Lender
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Note, and on
requirements relating to the Company which are outside of the Lender's control,
and which the Company is under no obligation and may not be able to satisfy.
4.5    No Public Market.
The Lender understands that, except for the Common Stock, no public market now
exists for any of the securities issued by the Company and the Company has made
no assurances that a public market will ever exist for any of the Company's
securities.
4.6    Accredited Investor.
The Lender is an accredited investor as defined in paragraphs (a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) of Rule 501(a) of Regulation D promulgated under the
Securities Act.
5.    Conditions to the Lender's Obligations to make any Advance.
The obligation of the Lender to make an Advance under the Note is subject to the
fulfillment of each of the following conditions, unless otherwise waived by the
Lender:


5



--------------------------------------------------------------------------------







5.1    Representations and Warranties.
The representations and warranties of the Company contained in Section 3 shall
be true on and as of each applicable Advance with the same effect as though such
representations and warranties had been made on and as of the date of such
Advance;
5.2    Compliance with Agreements.
The Company shall have performed under and complied in all material respects
with each agreement, covenant and obligation required by this Agreement to be so
performed by or complied with by the Company on or before any Advance;
5.3    Consents.
The obtaining of all third party consents, approvals and waivers required for
the Company to consummate the transactions contemplated by this Agreement;
5.4    Compliance with Laws.
Compliance by the Company with all applicable federal and state securities laws
with respect to the issuance of the Note.
6.    Affirmative Covenants of the Company.
The Company will do all of the following for so long as the Note is outstanding:
6.1    Taxes.
Make timely payment of all material federal, state, and local taxes or
assessments other than any taxes or assessments that the Company is contesting
in good faith and deliver to the Lenders, on demand, appropriate certificates
attesting to such payment.
6.2    Corporate Existence and Compliance with Laws.
Maintain its and its operating subsidiaries corporate existence and good
standing under the laws of their state of incorporation and remain in good
standing in each jurisdiction in which the failure to do so would have a
Material Adverse Effect.
7.    Events of Default.
Any one of the following is an "Event of Default":
7.1    Payment Default.
If the Company fails to pay (i) any of the principal amount of and accrued
interest on the Note on the Maturity Date, or (ii) any fees or interest related
to the Note when due, and such failure to pay such fees or interest remains
unremedied after the Company has received ten (10) Business Days prior written
notice.


6



--------------------------------------------------------------------------------







7.2    Covenant Default.
If the Company fails to perform any obligation under Section 6 and as to any
default that can be cured, has failed to cure such default within thirty (30)
days after the occurrence thereof; provided, however, that if the default cannot
by its nature be cured within the thirty (30) day period or cannot after
diligent attempts by the Company be cured within such thirty (30) day period,
and such default is likely to be cured within a reasonable time, then the
Company shall have an additional reasonable period (which shall not in any case
exceed sixty (60) additional days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default;
7.3    Insolvency.
If the Company becomes insolvent or if the Company begins an insolvency
proceeding or an insolvency proceeding is begun against the Company and not
dismissed or stayed within ninety (90) days;
8.    Miscellaneous.
8.1    Successors and Assigns.
Subject to the limitations set forth herein, the Lender may assign this
Agreement and the rights and obligations conferred hereby, in whole or in part
upon the written consent of the Company. Any assignment made in violation of
this Section 8.1 is null and void. The terms and conditions of this Agreement
shall be binding upon and inure to the benefit of and be binding upon the
respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
8.2    Governing Law.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Florida, without giving effect to
principles of conflicts of law.
8.3    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
8.4    Titles and Subtitles.
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


7



--------------------------------------------------------------------------------







8.5    Notices.
Any notice required or permitted by this Agreement shall be in writing and shall
be deemed sufficient upon receipt, when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
if such notice is addressed to the party to be notified at such party's address
or facsimile number as set forth below or as subsequently modified by written
notice.
8.6    Amendments and Waivers.
Any term of this Agreement may be amended or waived only with the written
consent of the Company and the holder of the Note.
8.7    Severability.
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith,
in order to maintain the economic position enjoyed by each party as close as
possible to that under the provision rendered unenforceable. In the event that
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.
8.8    Entire Agreement.
This Agreement, and the documents referred to herein constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.
8.9    Exculpation By Lender.
The Lender acknowledges that it is not relying upon any person, firm or
corporation, other than the Company and its officers and directors, in making
its investment or decision to invest in the Company.
[Signature Pages Follow]




8



--------------------------------------------------------------------------------








The parties have executed this Credit Agreement as of the date first written
above.


COMPANY:
OPKO HEALTH, INC.


By:

Name: Steven D. Rubin        
Title: Executive Vice President of Administration


Address: 4400 Biscayne Blvd.            
     Miami, FL 33137    
    
LENDER:
FROST GAMMA INVESTMENTS TRUST


By:                    
Phillip Frost, M.D.


Address: 4400 Biscayne Blvd.            
     Miami, FL 33137    





--------------------------------------------------------------------------------







EXHIBIT A
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION. THIS
NOTE MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
Promissory Note
$60,000,000    Date: November __, 2018
FOR VALUE RECEIVED, the undersigned OPKO Health, Inc., a Delaware corporation
(the "Company"), promises to pay to the order of Frost Gamma Investments Trust
(the "Holder") the lesser of (x) SIXTY MILLION US DOLLARS (US $60,000,000) and
(y) the aggregate unpaid principal amount of Advances (as hereinafter defined)
made under this Note to the Company pursuant to the terms of this Note and the
Credit Agreement (as hereinafter defined), together in either case, with unpaid
interest on the unpaid balance of the principal amount outstanding, on the
Maturity Date, and subject to the following provisions. Unless otherwise
provided herein, accrued interest hereon shall be paid quarterly on the Interest
Payment Dates (as hereinafter defined).
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:
1.    Definitions.
The capitalized terms in this Note shall have the meanings ascribed to such
terms in the Credit Agreement unless otherwise defined herein:
"Advance" and "Advances" shall have the meaning as set forth in Section 2.1
below;
"Credit Agreement" means that certain Credit Agreement dated as of the first
date set forth above, by and among the Company and the Holder.
"Borrowing Commitment" means an aggregate of $60,000,000.
"Business Day" shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.
"Company" has the meaning set forth in the introductory paragraph to this Note;
"Default Rate" shall have the meaning set forth in Section 6.1 below;





--------------------------------------------------------------------------------







"Holder" has the meaning set forth in the introductory paragraph to this Note;
“Interest Payment Date(s)” means the last Business Day of each March, June,
September and December;
"Interest Rate" means the rate of 10% per annum, calculated on the basis of a
360 day year based on the number of days elapsed including the first day, but
excluding the day on which such calculation is being made;
"Maturity Date" means the day that is the fifth anniversary of the making of
this Note.
"Note" means this Promissory Note;
"Principal Amount" means the total Advances made hereunder; or
2.    Advances and Time of Payment.
2.1    Advances. With respect to each proposed additional advance to the Company
under this Note (any advance, an "Advance" and, collectively, the "Advances"),
the Company shall give at least 10 days prior written notice to the Holder of
its intention to borrow hereunder, which notice shall specify the date and the
principal amount of the proposed Advance (a "Borrowing Request"). All Advances
shall be in increments of $5,000,000. Following the receipt of a Borrowing
Request, the Holder shall make the Advance on the date and in the amount as
outlined in the Borrowing Request and the Borrowing Commitment shall be reduced
by the amount of such Advance. Anything to the contrary herein notwithstanding,
Holder shall have no obligation to make any Advance to the extent that the
aggregate of all Advances made, including the Advance contemplated by the first
sentence of this Section 2.1, exceeds the Borrowing Commitment.
2.2    Payment at Maturity Date.
The Principal Amount together with all accrued but unpaid interest under this
Note shall be due and payable on the Maturity Date, in accordance with the terms
of this Note. If the payment of the Principal Amount and interest on this Note
becomes due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day, and any such extension of time shall be
included in computing interest in connection with such payment.
2.3    Interest Payments.
The Company shall pay accrued interest to the Holder on each applicable Interest
Payment Date based upon the Principal Amount outstanding from time to time at
the Interest Rate.
2.4    Prepayment.





--------------------------------------------------------------------------------







The Company may prepay the Principal Amount and/or the accrued but unpaid
interest on this Note or any part thereof without penalty at any time in the
Company's sole discretion.
3.    Application of Payments.
All payments of the indebtedness evidenced by this Note shall be applied first
to any accrued but unpaid interest on this Note then due and payable hereunder,
and then to the Principal Amount of this Note then outstanding.
4.    Currency.
All payments of Principal Amount or of interest on this Note shall be made in US
dollars at the address of Holder indicated on the signature page hereof, or such
other place as Holder shall designate in writing to Company.
5.    Events of Default.
The occurrence of any of the following shall constitute an Event of Default
under this Note: (a) The Company's failure to pay the outstanding Principal
Amount and accrued interest on this Note due on the Maturity Date; (b) the
Company's failure to pay any fees or interest related to this Note when due and
any such failure to pay shall remain unremedied after the Company has been
provided with ten (10) Business Days prior written notice or (c) an Event of
Default under, and as defined in, the Credit Agreement.
6.    Remedies.
6.1    Remedy Upon an Event of Default.
Upon the occurrence of an Event of Default, (i) this Note shall become due and
payable upon the demand of the Holder, and upon such demand shall thereafter
become automatically due and payable, without presentment, demand, protest, or
further notice of any kind, all of which are hereby expressly waived by the
Company, and (ii) the Interest Rate shall increase by 2% above the Interest Rate
(the "Default Rate").
7.    Waiver.
The Company waives presentment for payment, notice of nonpayment, protest,
demand, notice of protest, notice of intent to accelerate, notice of
acceleration and dishonor, diligence in enforcement and indulgences of every
kind.
8.    No Waiver.
The acceptance by Holder of any payment under this Note which is less than the
payment in full of all amounts due and payable at the time of such payment shall
not (i) constitute a waiver of or impair, reduce, release or extinguish any
right, remedy or recourse of Holder, or nullify any prior exercise of any such
right, remedy or recourse, or (ii) impair, reduce, release or extinguish the
obligations of any party as originally provided herein.





--------------------------------------------------------------------------------







9.    Cumulative Remedies.
The rights, remedies and recourses of Holder, as provided in this Note, shall be
cumulative and concurrent and may be pursued separately, successively or
together as often as occasion therefore shall arise, at the sole discretion of
Holder.
10.    Governing Law.
This Note shall be governed by, and interpreted in accordance with, the laws of
the State of Florida, without giving effect to the rules respecting conflicts of
law.
11.    Severability.
If any provision hereof or the application thereof to any Person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, neither
the application of such provision to any other Person or circumstance nor the
remainder of the instrument in which such provision is contained shall be
affected thereby and shall be enforced to the greatest extent permitted by law.
12.    Interpretation.
The headings in this Note are included only for convenience and shall not affect
the meaning or interpretation of this Note. The words "herein" and "hereof" and
other words of similar import refer to this Note as a whole and not to any
particular part of this Note.
13.    Notices.
All notices, demands, and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by commercial delivery service,
or mailed by registered or certified mail (return receipt requested) or sent via
facsimile (with acknowledgment of complete transmission), to Holder at its
address set forth below, or to the Company at its principal executive office (or
at such other address for a party as shall be specified by like notice).
14.    Exchange or Loss of Note.
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Note, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Note, if mutilated, the Company will execute
and deliver a new Note of like tenor and date.
15.    Enforceability.
This Note shall be binding upon and inure to the benefit of both parties hereto
and their respective successors and assigns. If any provision of this Note shall
be held to be invalid or unenforceable, in whole or in part, neither the
validity nor the enforceability of the remainder hereof shall in any way be
affected.





--------------------------------------------------------------------------------







16.    Limitation on Interest.
Nothing contained in this Note shall be deemed to require the payment of
interest or other charges by the Company or any other Person in excess of the
amount which Holder may lawfully charge under the applicable usury laws. In the
event that Holder shall collect moneys which are deemed to constitute interest
which would increase the effective Interest Rate to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the legal rate shall be credited against the Principal
Amount then outstanding and the excess shall be returned to the Company.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.
OPKO HEALTH, INC.
 
By:
 
Name:
Title:
 
 
 
 
 
 
 



ACKNOWLEDGED AND AGREED TO BY:
 
Frost Gamma Investments Trust
 
 
By:
Name:
 
Title:
 


Address:
 
      
 
      
 
 
 
 
 






--------------------------------------------------------------------------------







TRANSACTIONS
ON
PROMISSORY NOTE




Date
Amount of
Loan
Made This Date
Outstanding Principal Balance This Date
Notation
Made By
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________
______________








